

116 HR 7888 IH: REACH VET reporting Act
U.S. House of Representatives
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7888IN THE HOUSE OF REPRESENTATIVESJuly 30, 2020Ms. Torres Small of New Mexico (for herself, Mrs. Radewagen, and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on the REACH VET program.1.Short titleThis Act may be cited as the REACH VET reporting Act.2.Report on REACH VET program of Department of Veterans Affairs(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the REACH VET program.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the impact of the REACH VET program on rates of suicide among veterans.(2)An assessment of how limits within the REACH VET program, such as caps on the number of veterans who may be flagged as high risk, are adjusted for differing rates of suicide across the country.(3)A detailed explanation, with evidence, for why the conditions included in the model used by the REACH VET program were chosen, including an explanation as to why certain conditions, such as bipolar disorder II, were not included even though they show a similar rate of risk for suicide as other conditions that were included.(4)An assessment of the feasibility of incorporating certain economic data held by the Veterans Benefits Administration into the model used by the REACH VET program, including financial data and employment status, which research indicates may have an impact on risk for suicide.(c)REACH VET program definedIn this section, the term REACH VET program means the Recovery Engagement and Coordination for Health—Veterans Enhanced Treatment program of the Department of Veterans Affairs.